Title: Thomas Jefferson to Robert Rives, 20 July 1811
From: Jefferson, Thomas
To: Rives, Robert


          
                  Dear Sir 
                   
                     Monticello 
                     July 20. 11.
          
		   
		  The failure of the postmaster of Charlottesville to forward your favor of the 3d to Milton, to which place I send every post day for my letters, has delayed my reciept of it till this moment.
			 
		   I hasten therefore to inclose you by tomorrow’s post an order on Gibson & Jefferson for the amount of the disbursements which I make 91. D 34 c; altho’ it is probable that my ignorance may have omitted articles of charge, which, not being stated in the papers, are unknown to me. I shall cheerfully supply any deficiency on it’s
			 being intimated to
			 me. I return you many thanks for the trouble this commission has given you. 
		  
		  I had asked it of your son only in the event of your writing for books for him, in which case, making a part of the order for him, it would have scarcely increased the trouble.
          As a separate business it has enlarged my trespass on your convenience as well as my obligations for your kindness I pray you, with the assurances of my thankfulness, to accept those of my perfect esteem & respect
          
            Th:
            Jefferson
        